Citation Nr: 1757613	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-43 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cold injury residuals to the bilateral hands.


REPRESENTATION

Veteran represented by:	David G. Voeller, Attorney


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from June 1951 to April 1953, which included combat service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was scheduled for an October 2017 Board videoconference hearing. However, the Veteran did not appeal for the hearing and to date has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has current cold injury residuals to the bilateral hands due to cold weather exposure in Korea.  See June 2015 Notice of Disagreement (NOD) and November 2015 VA Form 9.  Specifically, he reports chronic stiffness and decreased sensation in his fingers which causes him to be clumsy and has gradually worsened through the years.  See April 2015 VA treatment record.

In an April 2015 VA treatment record, the VA doctor noted the Veteran's fingers as having "decreased sensation to calibrated monofilament" and "mild DIP/PIP joint enlargement on several fingers", indicating a potential current disability.  Unfortunately, the Veteran's service treatment records are not available, as they are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  However, given the Veteran's service in Korea, which he credibly reports was between January 1952 and December 1952, an in-service cold weather injury is conceded as consistent with the circumstances of his service.  38 U.S.C. 
§ 1154(a).  Therefore, given the Veteran's statements, the above-cited VA treatment record and the Veteran's in-service injury, the Board finds that the low standard detailed in McLendon is met and a VA examination and medical nexus opinion is warranted and should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hand disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each bilateral hand disability diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to service, to include as a result of a conceded cold weather injury in Korea.  If no current disability is found, please reconcile that conclusion with the April 2015 VA doctor's findings of "decreased sensation" and "mild DIP/PIP joint enlargement on several fingers."  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




